United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-2655
                       ___________________________

                      Alvaro Antonio Alvarenga-Santos;
                Maria Pleitez-De Alvarenga; A.A.A.P.; E.K.A.P.

                                            Petitioners

                                       v.

           Merrick B. Garland, Attorney General of the United States

                                       Respondent
                                ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                         Submitted: January 14, 2022
                            Filed: July 21, 2022
                               [Unpublished]
                               ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

     Alvaro Antonio Alvarenga-Santos, Maria Pleitez-De Alvarenga, and their two
minor children, all citizens of El Salvador, petition for review of a Board of
Immigration Appeals (“BIA”) order denying them asylum, withholding of removal,
and protection under the Convention Against Torture (“CAT”). We deny their
petition.

       To qualify for asylum, an applicant must show either past persecution or a
well-founded fear of future persecution because of race, religion, nationality,
political opinion, or membership in a particular social group. See 8 U.S.C.
§§ 1101(a)(42), 1158(b)(1)(B)(i). The family members here argued they had
suffered past persecution and had a well-founded fear of future persecution by the
Mara Salvatrucha (“MS”) gang in El Salvador based on Alvaro’s membership in a
particular social group of landowning cattlemen. They presented evidence that
before they fled to the United States, the MS gang had extorted them by making
threatening phone calls, twice attacking the family’s house with guns and rocks, and
stealing and killing cattle. They also testified they believed the gang was still
looking for them and would kill them if they returned to El Salvador.

       Even assuming “landowning cattlemen” is cognizable as a particular social
group, 1 substantial evidence supports the finding that the family members failed to
establish a nexus between the proposed social group and any persecution they
suffered or feared. See 8 U.S.C. § 1158(b)(1)(B)(i) (requiring an asylum applicant
to establish the claimed protected ground “was or will be at least one central reason
for persecut[ion]”); Silvestere-Giron v. Barr, 949 F.3d 1114, 1119 & n.3 (8th Cir.
2020) (reviewing the requisite nexus determination for substantial evidence).
Alvaro admitted the MS gang threatened not only landowning cattlemen but anyone
in the community who the gang believed had money. He acknowledged the gang
focused on business owners whose businesses generated more money than others.
Similarly, Maria said she thought the gang threatened her family because the family


      1
       We have affirmed a determination by the BIA that a proposed social group
of “a wealthy family of landowners who have been victims of extortion, murder,
attempted murder, internal displacement and intimidation for over fifteen years” was
“not cognizable,” suggesting such a social group was too amorphous and lacked the
necessary social visibility to qualify for protection. De Castro-Gutierrez v. Holder,
713 F.3d 375, 381 (8th Cir. 2013).
                                           -2-
had money. Considering this testimony and the administrative record as a whole, a
reasonable factfinder could conclude the MS gang was not, and would not be,
motivated to persecute the family because of Alvaro’s status as a landowning
cattleman, but instead because of the family’s perceived wealth. See Cano v. Barr,
956 F.3d 1034, 1040 (8th Cir. 2020) (concluding the BIA’s lack of nexus
determination was supported by substantial evidence when the evidence failed to
show a noncitizen’s purported past persecution arose from his proposed particular
social group but instead showed it occurred because he was a business owner and
thus a target for extortion); Cambara-Cambara v. Lynch, 837 F.3d 822, 826 (8th Cir.
2016) (similar). Thus, substantial evidence supports the BIA’s lack-of-nexus
determination, which dooms the family members’ asylum applications, see Baltti v.
Sessions, 878 F.3d 240, 245 (8th Cir. 2017) (explaining “the lack of nexus is a basis
to deny an asylum application”), as well as their withholding of removal
applications, Martin Martin v. Barr, 916 F.3d 1141, 1145 (8th Cir. 2019) (explaining
a noncitizen who cannot establish eligibility for asylum necessarily cannot meet the
more rigorous standard of proof for withholding of removal).2
                             ______________________________




      2
       As the family members did not challenge the immigration judge’s decision
regarding their CAT applications to the BIA, we do not consider them here. See
Tojin-Tiu v. Garland, 33 F.4th 1020, 1024 n.1 (8th Cir. 2022) (citing 8 U.S.C.
§ 1252(d)(1)).
                                       -3-